Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
As of filing of 7/6/2020, claim 17 was cancelled, claims 1-11, 13, 16, 18-21 were withdrawn, and claims 12, 14, 15 were pending.
After entry of Examiner’s Amendment, below, claims 1-11, 13, 16-21 are canceled, claim 12 is amended and claims 14 and 15 are original claims.

Response to Arguments
With regard to the rejections under 35 USC 101, Applicant is of the opinion the claims are directed to statutory matter (Page 3, section 7.I of Brief).  Examiner notes that, under latest guidance, the additional elements of a cryptocurrency account server, a networked device, digital public network, a user account database server, the system, a user interface server, a reserve processing server, an exchange processor 
 With regard to the rejections under 35 USC 112 (a) and (b), claim amendments made by Examiner’s Amendment, below, overcome prior rejections.
With regard to the rejections under 35 USC 103, claim amendments made by Examiner’s Amendment, below, overcome prior rejections, as discussed further in Reasons for Allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eric Sophir, Reg. No. 48,499 on 6/25/2021.
The application has been amended as follows: 


1. (Cancelled)
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (Cancelled)

7. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Currently Amended) A computer-implemented method comprising:
receiving, by a cryptocurrency account server from a networked device of a first user, a , recorded on a decentralized public ledger, from a cryptocurrency account under control of the first user;
in response to the cryptocurrency account server receiving the

in response to the user interface server receiving the user transaction request, updating in real-time at a first time-point, by the user account database server, the user account by debiting the cryptocurrency transfer amount with the first and second portions of the cryptocurrency obligation and crediting a first virtual asset amount that corresponds to the first asset, and crediting a second virtual asset amount that corresponds to the second asset, at respective prevailing exchange rates, wherein the account is credited the first virtual asset amount and the second virtual asset amount in real-time without using the private key or the decentralized public ledger to transfer the cryptocurrency , wherein the converted assets remain with the user account, credited to the second user, until receipt of another user transaction request from the second user; and
executing, by a reserve processing server at a second time-point asynchronous to the first time-point, a reserve rebalancing operation by communicating with an exchange processor for exchanging a portion of  assets held by a reserve with external assets to reflect the aggregate of virtual assets, including the first virtual asset and the second virtual asset, and the first and second portions of the cryptocurrency transfer amount as indicated by data pertaining to the user account held in a plurality of user accounts within the system, whereby the decentralized 
13. (Cancelled)
14.  (Original) The computer-implemented method according to claim 12, wherein rebalancing of the reserve assets reoccurs after receipt by the user interface server of a plurality of user transaction requests.
15.  (Original) The computer-implemented method according to claim 12, wherein rebalancing of the reserve assets reoccurs after a predetermined time period.
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)

Allowable Subject Matter
After entry of Examiner’s Amendment, claims 12, 14 and 15 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art of reference, Armstrong (US Publication 2015/0262140), as well as newly cited non-patent literature, “hitbtc.com” (Downloaded from https://hitbtc.com/, pdf of Wayback Machine downloaded from https://web.archive.org/web/20140216000943/https://hitbtc.com/, and showing proof of date), do not fairly teach receiving a user transaction request for converting a cryptocurrency amount to first and second assets, and updating the user account in real-time at a first time-point, without using the private key or the decentralized public ledger, wherein the converted assets remain with the user account, credited to the second user, until receipt of another user transaction request from the second user.  
Armstrong discloses an embodiment receiving a user transaction request for converting a cryptocurrency amount to first and second assets, and updating the user account in real-time (see, for example, method for effecting a merchant payment, [138], “…In the present example the first computer system 14 responds to the send instruction received at 192 to transmit 0.02 BTC to the bitcoin address 186 associated with the merchant wallet 158. When the bitcoin reaches the bitcoin address 186, the first host computer system 14, at 196, immediately purchases the bitcoin from the merchant wallet 158, resulting in a transfer of the bitcoin from the merchant wallet 158 to the host wallet 162.”; in which the bitcoin is immediately purchased from the merchant wallet by the host, with no disclosure of receiving a merchant request).  However, this does not disclose amended language of claim 12, “wherein the converted assets remain with the user account, credited to the second user, until receipt of another user transaction request from the second user”.  In a different embodiment, Armstrong discloses a trading algorithm, in [215]-[219] and Figures 73a-73d, but these trades involve sending requests and waiting for buy/sell matches, (see, for example, [218], “…The matching engine 606 then provides a broadcast of the match over the multicast pipeline 610 discussed with reference to FIG. 72. At 7a, the feed generator 608 receives a multicast that includes the match. At 7b, the clearing module 614 receives the same multicast that includes the match. At 8, the feed generator 608 provides a feed to the Internet interface 602 that includes the match. As previously mentioned, the feed generator 608 also provides a feed of buy and sell offers to the Internet interface 602…”, see also [219], “…At 9a, the clearing module 614 updates user A within the exchange database…”).  The steps involving the matching engine and clearing module, preceding the updating of the user A balance as disclosed in [219], do not comprise a strictly ‘real-time’ crediting of the account, as the interim steps involving the matching comprise at least some latency.  
Newly recited NPL, “hitbtc.com” similarly disclose latency (see, for example, “Minimal delay- Cutting-edge technology places and matches your order in milliseconds.”)  Though this NPL discloses a trade in which the match time comprises “minimal delay”, the trade comprises a step prior to the crediting of the user account and therefore does not disclose the ‘real-time’ crediting of the instant claims.
No other prior art corrects the deficiencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685